Citation Nr: 1434919	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from October 24, 2003, and in excess of 30 percent from January 11, 2009 to December 27, 2010, for service-connected atherosclerotic heart disease.

2.  Entitlement to an effective date earlier than December 27, 2010 for grant of entitlement to special monthly compensation based on being housebound.

3.  Entitlement to an initial compensable rating for service-connected chest scar.

4.  Entitlement to a rating in excess of 10 percent for service-connected left knee chondromalacia and degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for service-connected left knee laxity.

6.  Entitlement to special monthly compensation based on loss of use of both feet.

7.  Entitlement to special monthly compensation based on aid and attendance.
8.  Entitlement to a total disability rating based on individual employability (TDIU) prior to December 27, 2010.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971 and September 1972 to June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was originally scheduled for a hearing before a VLJ in April 2014, but in a March 2014 written statement he withdrew his hearing request.  38 C.F.R. § 20.704(e).  Accordingly, no hearing was conducted.

In his July 2014 written statement, the Veteran's representative stated the Veteran disagreed with "all matters presently before the Board," including increased ratings for the right knee and right shoulder.  However, those issues are not currently before the Board.  Accordingly, the Board finds the representative's statement constitutes a new claim, and the issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues of entitlement to increased ratings for a right knee and shoulder, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to an increased rating for service-connected chest scar, left knee chondromalacia and degenerative joint disease, left knee laxity, and entitlement to special monthly compensation for loss of use of both feet and/or aid and attendance, and TDIU are all addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's service-connected heart disability did not result in symptoms such as dyspnea, fatigue, angina, dizziness, or syncope after a workload between 5 and 7 METs, or evidence of cardiac hypertrophy or dilation on diagnostic testing at any point prior to January 11, 2009.

2.  The Veteran's service-connected heart disability did not cause more than one episode of acute congestive heart failure in the past year; a workload between 3 and 5 METs did not result in dyspnea, fatigue, angina, dizziness, and syncope; and did not cause left ventricular dysfunction with ejection fracture of 30 to 50 percent at any point prior to December 2010.

3.  The Veteran did not have a single service-connected disability rated at 100 percent prior to December 27, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected heart disease prior to January 11, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7017 (2013).

2.  The criteria for a rating in excess of 30 percent from January 11, 2009 to December 27, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7017 (2013).

3.  The criteria for an effective date for the award of housebound special monthly compensation prior to December 27, 2010 have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Heart Disability

The Veteran is seeking an increased initial rating for his service-connected atherosclerotic heart disease, status post myocardial infarction with bypass surgery (heart disability).  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, service connection for a heart disability was granted effective October 24, 2003, and an initial 10 percent rating was assigned under Diagnostic Code (DC) 7017.  A higher 30 percent rating was granted effective January 11, 2009.  A total disability rating was granted effective December 27, 2010.  Because this is the maximum schedular benefit allowed, no higher rating is available after December 2010.  Accordingly, the Board will address whether a higher rating was warranted prior to December 27, 2010.

The Board notes the Veteran has also filed a separate claim for entitlement to temporary total disability rating for his heart disability.  This claim was addressed in a March 2012 rating decision which was not appealed.  Accordingly, the issue of entitlement to a temporary total disability rating for a heart disability is not before the Board at this time.

DC 7017 provides ratings for atherosclerotic heart disease, status post myocardial infarction with bypass surgery.  Under this code, a 10 percent rating is warranted when a workload between 7 and 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A higher 30 percent rating is warranted when a workload between 5 and 7 METs results in the same symptoms, or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year or workload of between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fracture of 30 to 50 percent.  A total disability rating is warranted for chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Heart Disability Rating in excess of 10% prior to January 11, 2009

As will be discussed, the evidence does not establish the Veteran met the criteria for a higher 30 percent rating prior to January 11, 2009.  As discussed above, in order to meet the criteria for a 30 percent rating the evidence must establish the Veteran experienced symptoms such as dyspnea, fatigue, angina, dizziness, or syncope after a workload between 5 and 7 METs, or there is evidence of cardiac hypertrophy (thickening of ventricle wall) or dilation (enlargement) on diagnostic testing.

Private medical records reflect that in March 2003 the Veteran had a heart attack and resulting sextuple bypass surgery at Bellin Hospital.  Treatment records from after the Veteran's heart surgery reflect he took daily medications, including ASA and Aspirin, for his heart disability, therefore he met the criteria for his current 10 percent rating.

However, in a December 2004 follow-up the Veteran denied experiencing any shortness of breath or chest pain since his surgery.  In subsequent chest scans from November 2005 and December 2006 his heart was normal size.  Therefore, he did not meet the criteria for an initial rating in excess of 10 percent, including dyspnea or angina upon exertion or diagnostic testing reflecting an enlarged heart.

Throughout 2006 and 2007 the Veteran sought treatment for severe chest pain and shortness of breath on multiple occasions, however these episodes were attributed to his non-service connected chronic obstructive pulmonary diseases (COPD).  For example, in June 2007 a VA medical professional noted the Veteran's severe chest pain was related to a severe episode of COPD.  Therefore, the evidence does not establish the Veteran experienced these symptoms due to his service-connected heart disability after a workload of between 7 and 10 METs.

Additionally, diagnostic testing during this period consistently reflects the Veteran's heart was normal size.  For example, chest x-rays from January 2008 and August 2008 reflect the Veteran's heart was normal size with no evidence of cardiomegaly.  A CT pulmonary angiogram from December 2008 also reflected a normal heart size.  Therefore, the evidence does not establish the Veteran had evidence of cardiac hypertrophy or dilation prior to January 2009 on diagnostic testing.

Additional cardiac testing further confirmed the Veteran's heart function was within normal range.  For example, a May 2007 pharmacological stress test reflected the Veteran's estimated left ventricular ejection fraction was 64%, which the reviewing medical professional opined reflected normal results.  An additional echocardiogram from August 2008 again reflected estimated ejection fraction of 65% with normal left ventricular size and function.  A left heart catherization performed that same month revealed an estimated ejection fraction of 60 percent.

Based on the foregoing, the evidence does not establish the Veteran experienced symptoms like the criteria for a higher 30 percent rating prior to January 2009.  His heart was consistently shown to be a normal size and function.  Additionally, his symptoms of chest pain and shortness of breath were attributed to his non-service connected COPD.  Therefore, an initial rating in excess of 10 percent is denied.

Heart Disability Rating in excess of 30% prior to December 27, 2010

A chest x-ray from January 11, 2009 reflects the Veteran had evidence of an enlarged heart for the first time during the period on appeal.  Additional treatment records from that same month reflect the Veteran's ventricular wall thickness was mildly increased and left atrium was mildly dialated.  Therefore, a higher 30 percent rating effective this date was appropriate.  

For a higher 60 percent rating, the evidence must establish the Veteran experienced more than one episode of acute congestive heart failure in the past year, a workload between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, and syncope, or left ventricular dysfunction with ejection fracture of 30 to 50 percent.  However, as will be discussed, the evidence does not establish the Veteran met the criteria for a rating in excess of 30 percent prior to December 2010.

In May 2009, the Veteran sought emergency room treatment for right sided chest pain.  However, a chest x-ray showed his heart size was normal, and the treating medical professional opined there was no evidence of an acute cardiopulmonary disease.  Instead, he opined the Veteran's findings were consistent with his non-service connected COPD.

In November 2009, the Veteran suffered a stroke.  He sought treatment for left-sided weakness.  EKG showed normal sinus rhythm with right ventricular conduction delay, and a chest x-ray was normal.  Cardiac monitoring reflected indication of an acute stroke.  Despite the physician's request, the Veteran refused admission to the hospital.  

In a follow-up with the VA medical facility the next month, his heart disability was noted to be stable.  A 2D echocardiogram study was conducted and revealed left ventricular cavity size was normal, but wall thickness was mildly increased.  Ejection fraction was estimated as 55%, which the reviewing medical professional noted was normal.  The reviewing physician opined the Veteran had normal left ventricular size and systolic function with mild diastolic dysfunction.

Therefore, although the Veteran experienced additional medical complications during this time, most notably his November 2009 stroke, the evidence does not establish his service-connected heart disability increased in severity.  Instead, his heart was shown to be normal size.  His ejection fraction was estimated to be 55 percent, higher than then the 30 to 50 percent range contemplated by a higher rating.  Finally, there is no evidence of more than one episode of acute congestive heart failure in the previous year.  Instead, a VA physician specifically opined there was no evidence of congestive heart failure.  Accordingly, the evidence does not establish the Veteran met the criteria for a rating in excess of 30 percent during this period.
An ischemic heart disability benefit questionnaire from December 2010 reflects the Veteran experienced dyspnea following workload of 1 to 3 METs, meeting the criteria for a total disability rating for the first time during the period on appeal.  This DBQ does not suggest the Veteran met the criteria prior to that date.  Accordingly, the granting of a total disability rating effective no earlier than December 2010 was appropriate.

The Board has considered the argument of the Veteran's representative, including in a June 2011 written substantive appeal, that because the only MET readings in the record are from December 2010, the VA must presume the Veteran's MET readings would have been the same earlier.  The representative argued there was no suggestion the Veteran's disability increased in severity during the appeals period.  

The Veteran's representative is correct that unfortunately MET testing prior to December 2010 is not available.  However, DC 7017 provides alternative criteria to evaluate the severity of a heart disability other than MET testing, including the results of diagnostic testing.  These criteria were used by the Board in reaching this determination, as discussed above.  Moreover, the Board disagrees with the representative's assertion that the evidence does not establish the Veteran's heart disability increased in severity.  Instead, as discussed above, his heart was noted to have mild increased ventricular wall thickness and left atrium dilation for the first time in January 2009, as discussed above, while earlier testing consistently reflected his heart was normal size.  Therefore, the available medical evidence suggests the Veteran's heart disability increased in severity during the period on appeal, as reflected by the assigned staged ratings.  Accordingly, the Board finds the evidence is not in relative equipoise but instead reflects increased ratings were not warranted.

Based on all of the foregoing, the Veteran's appeal for increased ratings for his service-connected heart disability prior to December 2010 is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's heart disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and shortness of breath upon exertion, as well as required ongoing treatment.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Earlier Effective Date for Housebound SMC

Generally, claims for special monthly compensation (SMC) are governed by the provisions set forth at 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The requirements for housebound SMC under 38 U.S.C.A. § 1114(s) are met when 
the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (emphasis added).

In this case, the Veteran was granted housebound SMC effective December 27, 2010, the date his total rating for his service-connected heart disability was effective, as discussed above.  The Veteran is seeking an effective date for housebound SMC prior to December 27, 2010 in conjunction with his appeal for an increased rating for his service-connected heart disability.

However, the Veteran did not meet the initial requirement for housebound SMC, a single service-connected disability rated at 100 percent, prior to December 27, 2010.  Instead, his combined rating for thirteen separate disabilities was only 90 percent prior to this date.  As the Veteran did not meet the threshold requirement for housebound SMC prior to December 27, 2010, his appeal for an earlier effective date is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In this case, the Veteran's claim for service connection for a heart disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, private treatment records, and records from the Social Security Administration have all been obtained and associated with the claims file.   Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Board acknowledges the Veteran was not provided with a VA examination regarding his service-connected heart disability during the period addressed above.  VA examination is required when, among others, there is insufficient competent medical evidence in the file for VA to make a decision on the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in this case, the Board finds there was sufficient competent medical evidence in the claims file to make the above determination.  The claims file included the reports of several diagnostic testings, including chest x-rays, echocardiograms, and estimated ejection fraction rates.  This evidence constitutes a sufficient basis upon which make the above determinations.  Moreover, no additional relevant evidence could be obtained in any new VA examination, as only the period prior to December 2010 was before the Board.  Accordingly, evidence regarding the Veteran's current heart disability obtained during any new VA examination would not be relevant to the issue on appeal.  Therefore, the Board finds the Veteran was not prejudiced by any failure to obtain a VA examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating in excess of 10 percent from October 24, 2003, and a rating in excess of 30 percent from January 11, 2009 to December 27, 2010 for service-connected atherosclerotic heart disease is denied.

An effective date earlier than December 27, 2010 for grant of entitlement to special monthly compensation based on housebound is denied.


REMAND

The Veteran is also seeking an increased rating for his service-connected chest scar.  However, a VA examination regarding this disability has not been provided, and the claims file does not include the evidence needed to rate the disability.  Accordingly, remand for a VA examination is required.

The Veteran is also seeking increased ratings for limitation of motion and laxity caused by his service-connected left knee disability.  However, the Veteran's file on the Virtual VA system includes additional VA treatment records, including physical therapy records through 2013, which have not yet been considered by the RO in a supplemental statement of the case.  Accordingly, remand is required for the RO to consider these new, relevant records.  Additionally, in a July 2013 statement the Veteran stated his knees were worse since his last VA examination in May 2011.  Accordingly, an additional examination should be provided upon remand.

Adjudication of the Veteran's claims for increased ratings for his service-connected chest scar and left knee may impact his remaining claims: entitlement to special monthly compensation based on loss of use of both feet and/or aid and attendance and entitlement to TDIU prior to December 27, 2010.  As such, the Board finds these claims are not yet ripe for adjudication and shall also be remanded as intertwined with the claims for increased ratings for a chest scar and left knee.   

Accordingly, the case is REMANDED for the following actions:

(As discussed above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA examination to determine the nature and severity of his current service-connected chest scar.  

The examiner should be provided with the Veteran's complete claims file, including updated VA treatment records in the Virtual VA file.  A complete rationale should be provided for any opinion expressed, and any required testing should be conducted. 

2.  Provide the Veteran with a VA examination to determine the nature and severity of his current left knee disabilities.

The examiner should be provided with the Veteran's complete claims file, including updated VA treatment records in the Virtual VA file.  A complete rationale should be provided for any opinion expressed, and any required testing should be conducted. 

3.  Then readjudicate the appeals in light of all additional evidence added to the claims file, after completing any additionally required development.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


